BONIN, J.,
concurs with reasons.
hi concur. Mr. Willis has established that genuine issues of material fact exist such that the defendants’ conduct could be found to be unethical, fraudulent, immoral, unscrupulous, deceptive and even collusive. But he has not shown that the defendants’ conduct offends established public policy in such a commercial real estate transaction. See Cheramie Services, Inc. v. Shell Deepwater Production, Inc., 09-1633, p. 10 (La.4/23/10), 35 So.3d 1053, 1059. Because offending established public policy is an essential element of a claim under LUT-PA, the absence of factual support for that essential element is fatal to Mr. Willis’ claim. See La. C.C.P. art. 966 C(2).